19-4100
     Liu v. Garland
                                                                              BIA
                                                                    Christensen, IJ
                                                                    A208 757 028
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 12th day of January, two thousand twenty-two.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            GUIDO CALABRESI,
10            WILLIAM J. NARDINI,
11                 Circuit Judges.
12   _____________________________________
13
14   JIAN YONG LIU,
15            Petitioner,
16
17                    v.                                  19-4100
18                                                        NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  John Son Yong, Esq., New York,
25                                    NY.
26
27   FOR RESPONDENT:                  Ethan P. Davis, Acting Assistant
28                                    Attorney General; Song Park ,
 1                                    Acting Assistant Director;
 2                                    Madeline Henley, Trial Attorney,
 3                                    Office of Immigration Litigation,
 4                                    United States Department of
 5                                    Justice, Washington, DC.

 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10       Petitioner Jian Yong Liu, a native and citizen of the

11   People’s Republic of China, seeks review of a November 29,

12   2019, decision of the BIA affirming a March 27, 2018, decision

13   of an Immigration Judge (“IJ”) denying asylum, withholding of

14   removal, and relief under the Convention Against Torture

15   (“CAT”).     In re Jian Yong Liu, No. A 208 757 028 (B.I.A. Nov.

16   29, 2019), aff’g No. A 208 757 028 (Immig. Ct. N.Y. City Mar.

17   27, 2018).         We assume the parties’ familiarity with the

18   underlying facts and procedural history.

19       We have reviewed the IJ’s decision as supplemented by

20   the BIA.     Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir.

21   2005).       The    applicable    standards   of   review   are   well

22   established.       See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

23   Sessions, 891 F.3d 67, 76 (2d Cir. 2018) (reviewing adverse

24   credibility determination for substantial evidence).
                                   2
 1       “Considering the totality of the circumstances, and all

 2   relevant factors, a trier of fact may base a credibility

 3   determination on . . . the consistency between the applicant’s

 4   or witness’s written and oral statements . . . , the internal

 5   consistency of each such statement, [or] the consistency of

 6   such statements with other evidence of record . . . .”

 7   8 U.S.C. § 1158(b)(1)(B)(iii).       “We defer . . . to an IJ’s

 8   adverse credibility determination unless, from the totality

 9   of the circumstances, it is plain that no reasonable fact-

10   finder could make such an adverse credibility ruling.”       Xiu

11   Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord

12   Hong Fei Gao, 891 F.3d at 76.       Substantial evidence supports

13   the adverse credibility determination.

14       The agency reasonably relied on inconsistencies between

15   Liu’s testimony and his documentary evidence.       See 8 U.S.C.

16   § 1158(b)(1)(B)(iii).   Liu testified that he was arrested at

17   an underground church service in February 2016, but he was

18   unable to name the church and stated that there was no record

19   of his attendance.   But he submitted a letter from Tangtou

20   City Church certifying that he began attending the church in

21   2016, and that he is a “devout Christian.”       When confronted


                                     3
 1   with this letter, Liu explained that he attended that church

 2   as a child and on the one occasion as an adult when he was

 3   arrested.   But the explanation that he attended as a child

 4   conflicts with his prior testimony that he was arrested the

 5   first time he attended that church, and the fact that he

 6   attended only once as an adult conflicts with the letter’s

 7   conclusion that he was a “devout Christian.”      The agency was

 8   not required to credit Liu’s explanation that he did “not

 9   even know how to read anything” and that he “did not sign

10   anything, did not fill out any form” because the explanation

11   did not resolve the inconsistency.      See Majidi v. Gonzales,

12   430 F.3d 77, 81 (2d Cir. 2005) (finding that agency need not

13   credit an applicant’s explanations for inconsistent testimony

14   unless   those   explanations   would    compel   a   reasonable

15   factfinder to do so).   A letter from Liu’s father does not

16   rehabilitate his testimony because it does not corroborate

17   that he attended church as a child.          See Biao Yang v.

18   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An applicant’s

19   failure to corroborate his or her testimony may bear on

20   credibility, because the absence of corroboration in general




                                     4
 1   makes an applicant unable to rehabilitate testimony that has

 2   already been called into question.”).

 3       The agency also reasonably relied on inconsistencies

 4   regarding    Liu’s    practice    of   Christianity   in    the   United

 5   States.     Liu testified that he never attended his sister’s

 6   church in the United States; but his sister testified that he

 7   had accompanied her to her church four or five times when he

 8   first arrived in the United States.

 9       Liu’s alleged cognitive issues do not undermine the

10   adverse     credibility    determination      because       the   agency

11   determined that Liu was competent, he does not directly

12   challenge    that    competency   determination,      and   the   record

13   supports the IJ’s conclusion.          “[T]he test for determining

14   whether an alien is competent to participate in immigration

15   proceedings is whether he or she has a rational and factual

16   understanding of the nature and object of the proceedings,

17   can consult with the attorney or representative if there is

18   one, and has a reasonable opportunity to examine and present

19   evidence and cross-examine witnesses.”         Matter of M-A-M-, 25

20   I. & N. Dec. 474, 479 (B.I.A. 2011).        The record supports the

21   IJ’s determination that Liu was competent to proceed because


                                        5
 1   Liu understood why he was before the IJ, had given his counsel

 2   an oral statement and submitted evidence, and was responsive

 3   to questions.     Id.     Moreover, Liu had the safeguard of

 4   counsel, and the IJ agreed to be patient if Liu needed

 5   additional time to answer.           Id. at 481–82 (“Immigration

 6   Judges have discretion to determine which safeguards are

 7   appropriate, given the particular circumstances in a case

 8   before them.”).      The psychologist’s report Liu submitted on

 9   appeal did not rebut the conclusion of competence because the

10   psychologist concluded that Liu was “cognitively intact.”

11       In   sum,   given   the   inconsistencies   related   to   Liu’s

12   practice of Christianity in both China and the United States,

13   the agency’s adverse credibility determination is supported

14   by substantial evidence.      See 8 U.S.C. § 1158(b)(1)(B)(iii);

15   Xiu Xia Lin, 534 F.3d at 167.             The adverse credibility

16   determination   is    dispositive    of   asylum,   withholding   of

17   removal, and CAT relief because all three claims are based on

18   the same factual predicate.      See Paul v. Gonzales, 444 F.3d

19   148, 156–57 (2d Cir. 2006).




                                      6
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stay VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  7